Citation Nr: 1751204	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1972 to February 1978, with additional National Guard Service.

This appeal is before the Board of Veteran's Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded in January 2017 to obtain an updated medical opinion regarding the Veteran's claim of hypertension, secondary to service-connected PTSD; and to attempt to obtain additional service treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As addressed above, the case was remanded for two reasons.  The first reason was to obtain an examination on the Veteran's claim of hypertension, secondary to service-connected PTSD.  The RO mailed the Veteran a notice informing him that an examination was needed and the nearest VA medical facility would contact him to schedule the examination.  The examination was scheduled for March 2017, but the Veteran failed to appear for the examination.  However, it is unclear from the record whether the Veteran ever received the information for the examination.  

As this matter is being remanded for other reasons, there still exists a need for an examination for the claim of hypertension, secondary to service-connected PTSD. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Second, the matter was remanded to obtain records to clarify the Veteran's ACDUTRA service dates.  In February 2017, a query returned no results for additional service records for the Veteran.  However, it appears that the search criteria on the Veteran was incorrect; instead of searching for information on the claimant's "reserves" service, only "active duty" was requested.  

Because there was a failure to substantially comply with the prior remand order, an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is REMANDED for the following action:

1. Confirm the circumstances of the Veteran's active military service, including verifying his dates of service. Request that the Veteran identify, with as much specificity as possible, each unit to which he was assigned and the dates of those assignments. When requesting records, the AOJ should clarify that it is looking for reserves service, not active duty.  Further, the search should be limited to 1990-2000. Ultimately, the records received should enable a determination of whether the service was active duty (AD), active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving in the Reserves or National Guard; and, to the extent feasible, provide the dates for each period of service. 

After receiving that information, the AOJ must attempt to obtain his Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like. The appropriate agency must be contacted to obtain these additional records. All attempts to obtain this information, and all responses received, must be documented in the claims file. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, specifically, if it is secondary to his service-connected PTSD. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. The examiner should answer the following question: 

Is it at least as likely as not (a 50 percent or higher degree of probability) that the currently diagnosed hypertension is caused by or aggravated by the Veteran's service connected PTSD?  

The examiner should provide the supporting rationale for any opinion expressed.  In so doing, the examiner should specifically address 1) the alleged nature of his hypertension; 2) any in-service medical and personnel treatment records; and 3) any other contributing factor that may be apparent from the record.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements. 

3. After completion of the above, the AOJ should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




